Citation Nr: 1419418	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a skin disorder, to include psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Representative


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


The Board notes that while the Veteran's appeal was pending, one of his claims was granted in the field.  Specifically, in an April 2012 rating decision, the RO granted service connection for posttraumatic stress disorder and mood disorder.  As service connection for PTSD was granted in the field, the Board considers the award a full grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, (Fed. Cir. 1997).  In June 2011 the Board previously reopened and remanded the Veteran's claim for service condition for a skin disorder.

In April 2011, the Veteran testified at a local Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDING OF FACT

1.  The competent and credible evidence demonstrates that the Veteran's skin condition to include psoriasis is not related to his active duty service.





CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a skin condition to include psoriasis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310, 3.311 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   Additionally, with regard to applications to reopen a previously denied service-connection claim, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

A letter sent to the Veteran in July 2007, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the application to reopen previously denied claim for service connection for a skin condition to the left leg given the favorable nature of the Board's June 2011 decision to reopen.  There is no reason to belabor the impact of VA's duties and Kent because any error in notice or assistance is harmless.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).      

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file to the extent possible.  The RO made a formal finding on the unavailability of treatment records from the Boston and Denver VAMC, and Social Security Administration records.  The Veteran was notified that the RO had been unable to obtain these records in letters sent in October 2011, and January 2012 in compliance with 38 C.F.R. § 3.159(e).  The Veteran was asked to submit any records in his possession. The Veteran did not submit any additional VA records.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).  Private records from Surgical Pathology, Dermatology Cytology, and Histology were also associated with the claims file.

The Board finds that a VA examination is not necessary to determine whether the Veteran's skin condition to include psoraris is related to his service, as the standards set out in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.  The record does not contain insufficient competent medical evidence for a decision on the instant appeal.  VAMC medical treatment notes show a history of treatment for the Veteran's condition and offer a likely etiology for the Veteran's condition.  Therefore an examination is not necessary.

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim for service connection for a skin disorder to include psoriasis.  The June 2011 Board remand instructions for the Veteran's skin disorder claim required the RO to obtain SSA records and updated VAMC records from Boston and Denver.  As discussed above, the RO made adequate attempts to assist the Veteran and procure the requested documentation, and notified the Veteran of the RO's inability to obtain the records.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.




Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Analysis

The results of the Veteran's May 2005 VAMC medical treatment show a diagnosis of psoriasis.  This fulfills the current disability element of the Veteran's service connection claim.  The Veteran alleges that he received shrapnel to his right leg while in Vietnam, which eventually led to a rash to his body.  Thus, the Board concedes the in-service element based on the Veteran's lay statements.

The remaining question is whether the evidence supports, or is at least in equipoise as to, the Veteran's assertion that his skin disorder to include psoriasis is caused by service.  

The Veteran in a statement received in May 2005, stated that he was injured in his right leg from an incoming mortar and as a result had a rash.  The Veteran reports that he has had a rash since that day, and it has spread to different areas of his body.  In statements received in August 2005, the Veteran relayed that he was in areas of Vietnam which sprayed herbicides, and chemicals, and argued again that the shrapnel caused his body rash.  In a VA Form 9 received in October 2008 the Veteran alleged that his skin sample which was tested for Agent Orange exposure was lost by the VAMC.  At the Veteran's Board hearing he stated that he acquired a skin condition while serving in Vietnam which continued until present day.  The Veteran stated that he was in close proximity to where Agent Orange was released, and that is when his skin problem started.  The Veteran relayed that medical doctors have told him that his rash looks Agent Orange related.  The Veteran additionally relayed that he had a tiny nick or cut on his leg and that the Agent Orange entered his blood stream and spread his rash through his cut. 

Medical records from August 2006 show that the Veteran had no history of skin cancer and a history of dermatitis which was diagnosed as psoriasis by a biopsy.  The note stated that the Veteran did not believe that his rash may be due to him having dermatitis secondary to being in a dry climate.  The physicians reported that the Veteran was combative and not willing to be further evaluated due to the Veteran believing that his rash is due to Agent Orange exposure.  A dermatology progress note from June 2007 stated that the Veteran has a long history of waxing and waning rash that the Veteran believes is related to his Agent Orange exposure in Vietnam.  The physician stated that "at his last visit he became very angry when the altitude and dryness were discussed as possible causes or contributors" and walked out of the clinic.  In June 2007, the Veteran again became agitated discussing the history of his illness and demanded a biopsy of his leg to find the Agent Orange and again left the clinic.

The Veteran is competent to describe symptoms of a skin rash in service, which is within the realm of the Veteran's personal experience.  38 C.F.R. § 3.159; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); and see McCartt v. West, 12 Vet. App. 164, 167 (1999) (finding that certain skin conditions are capable of lay observation).

Although the Veteran is competent to describe a skin rash, the service treatment records do not show that a skin disease was present in service.  The Veteran's service treatment records show that the Veteran suffered from measles before service and that his skin and lower extremities were normal during service, and upon discharge according to the Reports of Medical Examination.  

As the Veteran is competent to describe a skin rash, a skin rash is indicative of a skin disease but not dispositive of a chronic disease, that is recognized as a "chronic" disability under 38 C.F.R. § 3.309(a); the provisions of 38 C.F.R. § 3.303(b)  pertaining to chronicity and continuity of symptomatology do not apply to psoriasis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the presumption of service connection for a chronic disease manifesting during service and then again at any later date is available only for a chronic disease enumerated in the only regulation listing named chronic diseases, 38 C.F.R. § 3.309(a) ).

Psoriasis is not a chronic disease listed in 38 C.F.R. § 3.309, and therefore chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply and service connection for skin disease to include psoriasis under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not warranted.

To the extent the Veteran asserts that his current skin disease is a continuation of a skin rash in service, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms, the statement is not an inference based on facts, and it is an opinion based on conjecture from a non-competent source.

In addition to describing symptoms of a skin rash, which the Veteran as a lay person is competent to identify as a simple medical condition, the Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, psoriasis is not a skin condition specifically found to be diagnosable entirely by lay observation.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999). 

While a skin rash is capable of lay observation, psoriasis of the skin is not capable of lay observation and is not a simple medical condition.  See Jandreau, at 1377, n. 4.  Psoriasis is a complex condition, it is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnosis psoriasis or provide the requisite nexus opinion for psoriasis.  See Woehlaert v. Nicholson.  Furthermore, the medical evidence of record provides a likely etiology for the Veteran's condition.  In treatment for the Veteran's skin disorder, physicians stated that the altitude and dry climate may have caused the Veteran's rash.  The absence of medical records showing complaints or treatment for a skin disorder until nearly thirty years after the Veteran's service, combined with the assessments by physicians weighs against the Veteran's claim for service connection.  See Maxson v. Gober.  The Veteran's lay statements are less probative then the Veteran's STRs, the duration of time between service and the first recorded medical complaints, and the medical assessment and diagnosis offered by the VAMC.  Thus, the Veteran is unable to fulfill the nexus requirement.   

In sum, the medical and lay evidence fails to show that the Veteran's skin disorder was due to service.  As such, service connection for a skin disorder to include psoriasis, is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore the Veteran's claim for service connection for a skin disorder to include psoriasis is denied.

ORDER


Entitlement to service connection for a skin condition to include psoriasis is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


